Citation Nr: 0843406	
Decision Date: 12/17/08    Archive Date: 12/23/08	

DOCKET NO.  05-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right foot paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1996 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Waco, Texas, that continued a 10 percent disability 
rating for the veteran's chronic right foot paresthesias.  

A review of the record reveals that in addition to the right 
foot paresthesias, service connection is in effect for a 
dysthymic disorder, with anxiety and psychotic features.  A 
100 percent schedular rating has been in effect since 
March 4, 2002.  


FINDINGS OF FACT

1.  The manifestations of the chronic right foot paresthesias 
do not show more than moderate incomplete paralysis.  There 
is no indication of any adverse impact of the paresthesias on 
the veteran's daily functioning.  

2.  The veteran failed to report for at least two different 
scheduled VA examinations, and good cause for his failure to 
report for the examinations is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for paresthesias of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8525 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board also observes that during the pendency of this 
appeal, in March 2006, the U. S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
the elements of a service connection claim.  Those elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Any error by VA in not providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) That any 
defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what is needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Although not specifically discussed by the Court, some of the 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.  

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  In a 
communication dated in May 2008, the veteran was informed how 
VA determines a disability rating.  He was provided with the 
criteria for evaluating chronic right foot paresthesias.  He 
was told what evidence was considered in determining the 
disability evaluation to be assigned.  He was also informed 
of examples of evidence that he could tell VA about that 
could affect how the disability is assigned.  He was asked to 
indicate whether he had enclosed all the information or 
evidence that would support his claim or whether he had other 
information or evidence to give to VA to support his claim.  
He was also told that he could check a block indicating he 
would send more information or evidence to VA to support his 
claim.  He left the response form unsigned and undated.  
Communications from the veteran's representative, a highly 
accredited service organization, demonstrate awareness of the 
evidence necessary to substantiate the veteran's claim for 
increase.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised in 
this case.  

With respect to VA's duty to assist, treatment records have 
been obtained and associated with the record.  The Board 
notes that the duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
circumstances where he may share information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran failed to report for more than one scheduled VA 
examination.  When a claimant fails to report for an 
examination scheduled in conjunction with a compensation 
claim, the claim should be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2007).  The veteran was given the 
opportunity to be evaluated for a determination as to whether 
there was indeed an increase in severity of his service-
connected paresthesias of the right foot.  However, he did 
not report.  

In view of the foregoing, the Board believes that VA has 
complied with the duty to assist requirements of the VCAA and 
its implementing regulations.  Accordingly, it is not 
prejudicial to veteran for the Board to proceed to a final 
decision with regard to the issue at hand.  

Claim for Increase

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage of ratings in the Rating 
Schedule represent, as far as can be practically be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Each disability must be viewed in relation to its history and 
there must be emphasis on the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is for assignment.  38 C.F.R. § 4.7.  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under the provisions of 38 C.F.R. § 4.45.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is neuralgia, the 
maximum rating should be equal to that for moderate 
incomplete paralysis.  38 C.F.R. §§ 4.120, 4.124(a) (2008).  

The veteran's right foot paresthesias have been rated under 
Code 8525 for impairment of the posterior tibial nerve.  
Under that Code, a 10 percent rating is for assignment where 
there is incomplete paralysis of the nerve which is moderate 
in degree.  The next higher rating of 20 percent is assigned 
when the incomplete paralysis is severe in degree.  The 
maximum rating of 30 percent is assigned when there is 
complete paralysis of the tibial nerve, with paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; and plantar flexion is impaired.  
38 C.F.R. § 4.124(a), Code 8525.  

The Board initially notes that according to 
38 C.F.R. § 3.655(a)(b) (2008), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
that a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
regulations define an original claim as an initial 
application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2008).  

Based upon the plain meeting of § 3.160, the initial 
application for compensation benefits was received in March 
2002.  Any other claim, such as the more recent submissions 
by the veteran, might be a new claim for service connection 
or a claim to reopen or increase.  The instant claim would 
come under the guidance of "other original claim."  
38 C.F.R. § 3.655.  

Since the veteran's current claim falls under the perimeter 
of "any other original claim," the claim is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement to the 
claimed benefit cannot be established without a current VA 
examination and a medical opinion based upon review of the 
record.  The veteran has not provided any reasons for his 
failure to report.  He was scheduled for examinations on not 
just one occasion but on two separate occasions, one in March 
2007 and December 2007.  For whatever reason, he failed to 
report to either examination.  Accordingly, the claim must be 
denied.  

The Board notes that the medical evidence of record does not 
show the presence of symptomatology that would warrant the 
assignment of a higher disability rating and the 10 percent 
rating currently in effect.  

Medical evidence of record with regard to the right foot 
dates back to 2005, and that is the evidence the Board has to 
rely on in making its determination.  The Board notes that 
the evidence includes a report of a February 2004 nerve 
conduction study of the foot which was determined as normal.  
At that time there was no indication of anatomic 
abnormalities attributable to the right foot paresthesias.  
It was stated there was no gait or function limitation on 
standing or walking and no pain or weakness involving the 
foot.  The examination diagnosis was chronic right foot 
paresthesias without anatomic abnormalities and with normal 
nerve conduction tests of the foot.  

Additional evidence includes the report of a September 2004 
VA outpatient visit.  At that time it was stated the 
veteran's condition did not "significantly adversely affect" 
his normal occupational or daily activities.  There was no 
evidence of limitation by pain, weakness, fatigue, or lack of 
endurance.  He was given diagnoses of metatarsalgia and 
Morton's neuroma.  

At the time of a visit in September 2005, he complained of 
right foot pain.  He said his symptoms were the same and he 
denied any new trauma.  Examination of the right foot at that 
time was without swelling.  There was good range of motion.  
He was given no assessment of foot pain.  

The veteran was scheduled for a podiatry outpatient visit in 
December 2005, but failed to report.  The podiatrist 
indicated that he reviewed the chart.  No further action was 
reported as necessary.  

In view of the foregoing, the Board finds that denial of the 
claim for increase is not in order and there is no basis for 
application of the benefit of the doubt rule.  See 
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001) (holding that the benefit of the doubt 
rule is not for application when a preponderance of the 
evidence is found to be against the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990)).  


ORDER

A disability rating in excess of 10 percent for chronic right 
foot paresthesias is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


